                                     Case 2:21-cv-00208-APG-EJY Document 1 Filed 02/08/21 Page 1 of 4



                                 1
                                     DANA JONATHON NITZ
                                 2   NEVADA BAR NO. 50
                                     SELMAN BREITMAN LLP
                                 3   3993 Howard Hughes Parkway, Suite 200
                                     Las Vegas, NV 89169-0961
                                 4   Telephone:   702.228.7717
                                     Facsimile:   702.228.8824
                                 5   Email:       dnitz@selmanlaw.com

                                 6   Attorney for Defendant Lyft, Inc.

                                 7
                                 8                              UNITED STATES DISTRICT COURT
                                 9                                       DISTRICT OF NEVADA
                                10
                                11
   LLP




                                     ETHAN RODRIGUEZ, individually,                      Case No.
                                12                 Plaintiff,
Selman Breitman
             ATTORNEYS AT LAW




                                                                                         DEFENDANT LYFT, INC.’S PETITION
                                13          v.                                           FOR REMOVAL
                                14   LYFT, INC. a Foreign Corporation; DOE
                                     DRIVER; DOES I through X, inclusive;
                                15   ROE CORPORATIONS XI through XX,
                                     inclusive,
                                16
                                                   Defendants.
                                17
                                18
                                            Defendant Lyft, Inc. (hereinafter "defendant"), by and through its attorneys of record
                                19
                                     Selman Breitman LLP, hereby submits the following Statement of Removal.
                                20
                                            1. The date on which you were served with a copy of the complaint.
                                21
                                     Response: Service of plaintiff's complaint upon defendant was made by acceptance of service
                                22
                                     through CT Corporate System on January 8, 2021 (see attached Exhibit A). Defendant was first
                                23
                                     named as the defendant party to this suit by way of plaintiff's complaint. A responsive pleading
                                24
                                     has been filed on January 29, 2021 (see attached Exhibit B).
                                25
                                            2. The date on which you were served with a copy of the summons.
                                26
                                     Response: Service of Summons to plaintiff's complaint upon defendant was made through CT
                                27
                                     Corporate System on January 8, 2021 (see attached Exhibit A).
                                28
                                                                                     1
 6007 49811 4811-5376-4313 .v1
                                     Case 2:21-cv-00208-APG-EJY Document 1 Filed 02/08/21 Page 2 of 4



                                 1           3. In removals based on diversity jurisdiction, the names of any served defendants

                                 2              who are citizens of Nevada, the citizenship of the other parties, and a summary of

                                 3              defendant's evidence of the amount in controversy.

                                 4   Response: Removal is based on the amount in controversy and diversity jurisdiction/citizenship.

                                 5   According to plaintiff's complaint, plaintiff was at all times relevant to this action, a resident of

                                 6   Clark County, State of Nevada.

                                 7   Defendant Lyft, Inc., is and was, at all times relevant, a Delaware corporation with its principal

                                 8   place of business in the State of California.

                                 9   The allegations in plaintiff's complaint include:

                                10       •   “That Plaintiff ETHAN RODRIGUEZ (hereinafter “Plaintiff”) is, and at all times

                                11           mentioned herein, was, a resident of the County of Clark, State of Nevada.”
   LLP




                                12       •   “That Defendant LYFT, INC. is, at all times mentioned herein, was a foreign Corporation,
Selman Breitman
             ATTORNEYS AT LAW




                                13           licensed to do business in the County of Clark, State of Nevada.”

                                14       •   “That Defendant DOE DRIVER was at all time mentioned herein a resident of the State of

                                15           Nevada.” 1

                                16   Based upon plaintiff’s complaint, plaintiff seeks the following:

                                17       •   “As a direct and proximate result of the negligence of Defendants, Plaintiff sustained

                                18           injuries, all or some of which conditions may be permanent and disabling, and all to

                                19           Plaintiff’s damage in a sum in excess of $15,000.” 2

                                20           4. If your notice of removal was filed more than 30 days after you first received a

                                21              copy of the summons and complaint, the reason removal has taken place at this

                                22              time and the date you first received a paper identifying the basis for removal.

                                23              Response: Not applicable.

                                24   1
                                       A district court analyzes jurisdiction “on the basis of the pleadings filed at the time of removal
                                     without reference to subsequent amendments.” Sparta Surgical Corp. v. Nat’l Ass’n of Sec.
                                25   Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir. 1998); see also Court Reform and Access to Justice
                                     Act of 1988 H.R. 4807. 100th Congr. 2d Sess. (codified as amended at 28 U.S.C.), at § 909(a)
                                26   (“For purposes of removal under this chapter, the citizenship of defendants sued under fictitious
                                     names shall be disregarded.”).
                                27   2
                                       Amount in controversy is also based upon plaintiff’s prior policy limit demand presented to
                                28   defendant prior to commencement of this present litigation.
                                                                                         2
 6007 49811 4811-5376-4313 .v1
                                     Case 2:21-cv-00208-APG-EJY Document 1 Filed 02/08/21 Page 3 of 4



                                 1         5. In actions removed on the basis of the court's jurisdiction in which the state court

                                 2            action was commenced more than one year before the date of removal, the

                                 3            reasons this action should not be summarily remanded to the state court.

                                 4            Response: Not Applicable.

                                 5         6. The name of any defendant known to have been served before you filed the notice

                                 6            of removal who did not formally join in the notice of removal and the reasons they

                                 7            did not.

                                 8            Response: Not Applicable.

                                 9
                                10   DATED: February 8, 2021              SELMAN BREITMAN LLP
                                11
   LLP




                                12                                        By:       /s/ Dana Jonathon Nitz
Selman Breitman




                                                                                  DANA JONATHON NITZ
             ATTORNEYS AT LAW




                                13                                                NEVADA BAR NO. 50
                                                                                  3993 Howard Hughes Parkway, Suite 200
                                14                                                Las Vegas, NV 89169-0961
                                                                                  Telephone: 702.228.7717
                                15                                                Facsimile: 702.228.8824
                                                                                  Attorney for Defendant Lyft, Inc.
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                  3
 6007 49811 4811-5376-4313 .v1
                                     Case 2:21-cv-00208-APG-EJY Document 1 Filed 02/08/21 Page 4 of 4



                                 1                                 CERTIFICATE OF SERVICE

                                 2
                                     I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to
                                 3
                                     Local Rule 5.1, I sent via first class mail, postage prepaid, a true and correct copy of the
                                 4
                                     above and foregoing DEFENDANT LYFT, INC.'S NOTICE OF REMOVAL OF
                                 5
                                     ACTION TO THE UNITED STATES DISTRICT COURT OF NEVADA, this 8th
                                 6
                                     day of February 2021.
                                 7
                                 8
                                 9                                                        /s/ Crystal Martin
                                                                                               CRYSTAL MARTIN
                                10                                                    An Employee of Selman Breitman LLP
                                11
   LLP




                                12
Selman Breitman
             ATTORNEYS AT LAW




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                  4
 6007 49811 4811-5376-4313 .v1
